Citation Nr: 0603752	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  00-14 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder characterized as rhinitis.

2.  Entitlement to service connection for a gastrointestinal 
disorder characterized as nonspecific duodenitis, to include 
as a manifestation of an undiagnosed illness.

3.  Entitlement to service connection for hearing loss 
disability.

4.  Entitlement to service connection for degenerative joint 
disease of the shoulders.

5.  Entitlement to service connection for degenerative joint 
disease of the knees.

6.  Entitlement to service connection for degenerative joint 
disease of the left first metatarsophalangeal joint.

7.  Entitlement to service connection for degenerative joint 
disease of the right first metatarsophalangeal joint and the 
right first metacarpophalangeal joint.

8.  Entitlement to service connection for headaches, to 
include as a manifestation of an undiagnosed illness.

9.  Entitlement to service connection for a pulmonary 
disorder, to include as a manifestation of an undiagnosed 
illness.

10.  Entitlement to an initial evaluation in excess of 10 
percent for adjustment disorder with depressed mood.

11.  Entitlement to an increased rating for urticaria, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from January 1989 to 
September 1995.  He served in Southwest Asia from December 
1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Waco, Texas.  

The veteran testified before the undersigned Veterans Law 
Judge at the RO in September 2005.  A transcript of his 
hearing has been associated with the record.

The issues of entitlement to service connection for a 
respiratory disorder, a gastrointestinal disorder, headaches, 
left first metatarsophalangeal joint degenerative joint 
disease and a pulmonary disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent evidence of a nexus between left ear hearing 
loss disability and service is not of record, and an organic 
disease of the nervous system was not manifest within one 
year of separation from service.

2.  The veteran does not have current right ear hearing loss 
disability for VA compensation purposes.

3.  Degenerative joint disease of the shoulders was not 
manifest during service and is unrelated to the veteran's 
service; arthritis was not manifest within one year of 
separation from active duty.

4.  Degenerative joint disease of the knees was not manifest 
during service and is unrelated to the veteran's service; 
arthritis was not manifest within one year of separation from 
active duty.

5.  Degenerative joint disease of the right first 
metatarsophalangeal and metacarpophalangeal joints was not 
manifest during service and is unrelated to the veteran's 
service; arthritis was not manifest within one year of 
separation from active duty.

6.  The veteran's adjustment disorder with depressed mood is 
manifested by symptoms productive of no more than mild social 
and industrial impairment.

7.  The veteran's urticaria is manifested by itching, hives, 
and intermittent flare-ups; he has not received intermittent 
systemic therapy for more than six weeks during the past 12-
month period.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by service, and an organic disease of the nervous system 
cannot be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Right ear hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2005).

3.  Degenerative joint disease of the shoulders was not 
incurred in or aggravated by military service and arthritis 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  Degenerative joint disease of the knees was not incurred 
in or aggravated by military service and arthritis may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107(a) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

5.  Degenerative joint disease of the right first 
metatarsophalangeal and metacarpophalangeal joints was not 
incurred in or aggravated by military service and arthritis 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

6.  The criteria for an initial rating in excess of 10 
percent for adjustment disorder with depressed mood have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.132, Diagnostic Code 9405 (1996); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9440 (2005).

7.  The criteria for a rating in excess of 10 percent for 
urticaria have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Code  7806 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, with the exception of the claim for an 
increased rating for a skin disorder, the veteran's claims 
were received before the enactment of the VCAA.  

The Court in Pelegrini II also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

At the outset of the veteran's claims, he was informed of 
the evidence necessary to substantiate them.  A Statement of 
the Case, issued in May 2000, provided notice to the veteran 
of the evidence necessary to support his claim for service 
connection for urticaria and a higher rating for his 
psychiatric disorder.  A Statement of the Case issued in 
March 2003 provided notice pertaining to the issues of 
service connection for hearing loss and degenerative joint 
disease of the shoulders, knees, right metetarsophalangeal 
joint and right first metacarpophalangeal joint.  A Statement 
of the Case issued in August 2004 provided notice pertaining 
to the evaluation of the veteran's urticaria.  Supplemental 
statements of the case dated in June 2002,  May 2005, and 
June 2005 also provided notice to the veteran of the evidence 
of record regarding his claims and why this evidence was 
insufficient to award the benefits sought.

Moreover, letters dated in January 1997, May 2000, January 
2001, August 2002, July 2003, September 2003, and May 2005 
also instructed veteran regarding the evidence necessary to 
substantiate the claims and requested that he identify 
evidence supportive of the claims.  

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent VA and private treatment records have 
been obtained, and the veteran has undergone VA examinations.  
The veteran was afforded the opportunity to testify before 
the undersigned in September 2005.  The veteran has not 
identified any additional evidence or information which could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury or 
disease in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for arthritis may be granted if manifest 
to a compensable degree within one year of active service.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. § 3.307, 3.309 (2005).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2005).

Service Connection for Hearing Loss

On enlistment examination in September 1988, the following 
puretone thresholds were recorded:




HERTZ




500
1000
2000
3000
4000

Right
5
10
10
15
20

Left
25
25
25
40
35


Audiological testing in November 1991 revealed the following 
puretone thresholds:




HERTZ




500
1000
2000
3000
4000

Right
5
5
10
15
5

Left
10
10
10
25
20


The examiner noted that the veteran was routinely exposed to 
hazardous noise and that the veteran used triple flange 
personal hearing protection.

On audiological testing in August 1992, the following 
puretone thresholds were recorded:




HERTZ




500
1000
2000
3000
4000

Right
10
10
15
10
5

Left
15
20
15
25
20


On discharge physical examination in February 1995, the 
following puretone thresholds were recorded:




HERTZ




500
1000
2000
3000
4000

Right
20
15
10
15
15

Left
15
10
15
25
25


The examiner noted that the veteran was routinely exposed to 
hazardous noise and that he used triple flange hearing 
protection.

On VA audiological examination in July 1999, the veteran 
complained of difficulty in noisy communication situations 
and on the telephone for the previous three years.  The 
examiner noted that the veteran's military experience 
included machinery and generator noise exposure and that his 
civilian job as a cement worker also involved significant 
noise exposure.  Audiometric examination revealed the 
following puretone thresholds:




HERTZ




500
1000
2000
3000
4000
Average
Right
10
10
15
15
15
14
Left
5
10
15
20
25
18

Speech recognition scores were 100 for the right ear and 96 
for the left.  The examiner concluded that the veteran's 
hearing sensitivity was within normal limits bilaterally.  
Negative middle ear pressure was noted in the right ear until 
the veteran was directed to perform a Valsalva  maneuver to 
clear it.  

In January 2003 the veteran underwent an additional VA 
examination.  The veteran reported a sudden drop in hearing 
at the left ear within the previous two months.  He reported 
no dizziness or pain in conjunction with the loss of hearing.  
The examiner noted a history of noise exposure during and 
after military service.  Audiometric examination revealed the 
following puretone thresholds:




HERTZ




500
1000
2000
3000
4000
Average
Right
10
5
10
20
25
15
Left
55
55
55
45
35
48

Speech recognition scores were 100 for the right ear and 84 
for the left.  The examiner noted that there had been a 
sudden drop in hearing at the left ear.  She concluded that 
due to the recent nature of the hearing loss in the left ear, 
it did not appear to be service-connected.  

At his September 2005 hearing, the veteran testified that 
hearing loss had been identified in his left ear, and that he 
had been issued a hearing aid.  He stated that he had served 
as a generator mechanic in service and had worked on 
generators and tread vehicles.  He stated that he was often 
in the vicinity of tanks without hearing protection.  

Service incurrence or aggravation of organic disease of the 
nervous system may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

With respect to the veteran's claim for right ear hearing 
loss, none of the audiometric testing performed during the 
veteran's service revealed the presence of right ear hearing 
loss as defined by the regulation.  Moreover, the results of 
the veteran's VA examinations have also failed to demonstrate 
the presence of right ear hearing disability as defined by 38 
C.F.R. § 3.385.  Since the medical evidence uniformly 
indicates that the veteran has no hearing loss disability in 
his right ear, the claim of entitlement to compensation based 
on hearing loss must be denied.  

With respect to the veteran's left ear hearing loss 
disability, the Board concludes  that service connection is 
not warranted.  In this regard the Board notes that it was 
not until the January 2003 VA examination that the veteran's 
left ear hearing loss met the criteria to be considered a 
disability under 38 C.F.R. § 3.385.  Prior to that, the 
medical evidence reflects that the veteran had left ear 
hearing sensitivity that was within normal limits.  The 
January 2003 examiner concluded that, due to the recent onset 
of the left ear hearing loss, it did not appear to be related 
to service.  The other medical evidence of record does not 
disclose a nexus between the veteran's military service and 
this recently manifested left ear hearing loss.  

The evidence of a relationship between the veteran's military 
service and his current left ear hearing loss disability is 
limited to the veteran's own statements; however, as a 
layperson, he is not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, the Board must 
conclude that the preponderance of the evidence is again the 
veteran's claim, and service connection for left ear hearing 
loss disability must be denied.

Degenerative Joint Disease of the Shoulders, Knees, and Right 
First Metatarsophalangeal and Metacarpophalangeal Joints

The veteran's service medical records are negative for any 
complaint, diagnosis, or abnormal finding pertaining to his 
shoulders, knees, right foot or right hand.  Clinical 
evaluation indicated normal musculoskeletal system on 
discharge examination in February 1995.

At a Persian Gulf examination in May 1999, the veteran 
complained of pain in his elbows and shoulders.  The report 
does not discuss any physical examination of the veteran's 
shoulders, hands or feet.  Examination of the knees revealed 
crepitus.  The examiner assessed arthralgia in multiple 
joints.

A private medical record dated in July 1999 indicates the 
veteran's complaint of painful joints.  No specific reference 
to the shoulders, knees, or right foot or hand was made.

On VA general medical examination in July 1999, the veteran 
complained of various muscle and joint pain, to include his 
knees and hands, but did not mention his shoulders or feet.  
The left knee was tender to palpation.  Motion of the thumb 
was limited.  X-rays of the veteran's knees and hands were 
normal.  The diagnoses were bilateral knee strain and 
bilateral hand strain.  

A December 1999 VA treatment note reflects the veteran's 
complaint of right sided neck pain extending into his right 
shoulder.  He denied a history of trauma to the shoulder.  
The right side of the trapezius muscle was hard and tender to 
palpation.  Shoulder range of motion was within normal 
limits, with no pain in the shoulder or right arm.  

On VA examination in June 2000 bone scan was interpreted as 
showing findings most consistent with mild degenerative joint 
disease changes in the shoulders, knees, right first 
metacarpophalangeal joint and first metatarsophalangeal 
joints.

An October 2003 VA treatment note reflects the veteran's 
complaints of foot pain, specifically in the arches and great 
toe joints.  The assessment was plantar faciitis and 
degenerative joint disease.  In November 2003 the veteran's 
right foot had significant tenderness to palpation over the 
lateral aspect.  The assessment was right foot pain, etiology 
undetermined, and possible tarsal subluxation.  A problem 
list in a June 2004 VA treatment note indicates degenerative 
joint disease but does not specify the affected joints.  A 
May 2005 treatment note indicates patellofemoral syndrome and 
degenerative joint disease.

At his September 2005 hearing, the veteran asserted that he 
had degenerative joint disease of various joints due to 
physical activity in service.  He testified that the vigorous 
routine in service had caused arthritis.  He stated that in 
basic training he had fallen and suffered for two days.  He 
said that he thought he got treatment at that time.  He 
stated that he could not recall whether any of his doctors 
had told him that arthritis or degenerative joint disease was 
linked to his service.

Upon careful review of the evidence pertaining to this claim, 
the Board has concluded that service connection is not 
warranted for degenerative joint disease of the shoulders, 
knees, or right metatarsophalangeal (great toe) or 
metacarpophalangeal (thumb) joint.  The Board observes that 
service medical records contain no reference to any injury, 
complaint, diagnosis, or abnormal finding pertaining to these 
joints.  Post service records show patellofemoral syndrome of 
the knees, degenerative changes of the right foot and bone 
scan findings consistent with degenerative joint disease in 
the shoulders and right first metacarpophalangeal joint.  
However, the degenerative joint changes were first noted on 
bone scan in 2000, more than 41/2 years after service.  
Moreover, there is no competent evidence showing an 
etiological relationship between these current disorders and 
the veteran's service.  The preponderance of the evidence is 
against these claims and there is no doubt to be resolved.

Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2005) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  However, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities at 
issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Increased Rating for Adjustment Disorder with Depressed Mood

The veteran's service medical records show that he was 
hospitalized in June 1994.  The narrative summary notes 
complaints of suicidality and homicidality, as well as 
auditory and visual hallucinations.  A history indicates that 
the veteran had referred himself after becoming increasingly 
depressed.  He stated that he wanted out of the military.  He 
reported alcohol use of one six pack of beer per night.  He 
denied past drug use.  There did not appear to be any 
hallucinations  consistent with a thought disorder after 
admission.  There was no evidence of a significant depressive 
disorder or other psychiatric disorder during his hospital 
stay.  He was treated with individual, group and occupational 
therapy.  The final diagnoses were alcohol dependence and 
adjustment disorder with depressed mood.  On discharge, the 
veteran was referred to drug and alcohol counseling and the 
community  mental health clinic.

A July 1994 service personnel record shows that the veteran's 
duty status was changed to absence without leave.  Later in 
July 1994 his duty status was changed to absent without 
leave, confined in the hands of civil authorities.  In 
September 1994 the civil authorities entered a judgment 
against the veteran for possession of cocaine.  The veteran 
was placed on community supervision for a period of 10 years.  
In March 1995 action was initiated to administratively 
separate the veteran due to his conviction by a civil court.

On mental status evaluation in January 1995 the veteran was 
found to be psychiatrically cleared for any administrative 
action deemed appropriate by the command.  His affect was 
unremarkable and his thought processes were clear.  Thought 
content was normal.  He was oriented, fully alert, and his 
behavior was normal.  Although the veteran reported nervous 
trouble on separation examination in February 1995, he was 
found to be psychiatrically normal and qualified for 
discharge.

The veteran presented to a VA outpatient clinic in November 
1998, indicating that he was depressed.  The veteran reported 
that he had been sober for one year, and that alcohol and 
crack cocaine had been his drugs of choice.  He indicated 
that his father and brother were alcoholics.  He noted that 
he had undergone treatment while in jail.  He stated that he 
had a history of assault charges related to his drinking, and 
one charge for possession of cocaine, for which he was on 
probation.  On mental status examination, the veteran 
reported a history of racing thoughts and paranoid thinking, 
but no history of hallucinations.  The veteran appeared 
depressed.  His affect was flat.  Diagnoses were 
polysubstance abuse, rule out depression, rule out bipolar, 
and rule out post-traumatic stress disorder (PTSD).  

A VA psychological examination was conducted in July 1999.  
The veteran reported that he first noticed psychological 
symptoms in 1994, with depression, suicidal thoughts and 
wanting to "drop out."  He stated that he received daily 
group therapy for about two weeks.  The examiner reviewed the 
veteran's post-service employment history, and noted that he 
was employed and in good standing with his employer.  The 
veteran reported that he had been seen two times at the 
Austin VA outpatient clinic and was taking medication for 
depression and his nerves.  He denied paranoid symptoms.  He 
denied crying or undue sadness.  He denied visual and 
auditory hallucinations, as well as suicidal and homicidal 
thoughts.  He indicated that he had previously suffered from 
racing thoughts, but he no longer did.  He stated that he was 
sleeping fine, and denied anxiety.  He related that 
everything was going fine with his job and that he was 
getting along fine with his family.  The diagnosis was 
adjustment disorder with depressed mood, currently in 
remission.  The veteran's global assessment of functioning 
(GAF) was 80.

Service connection for adjustment disorder with depressed 
mood, with a 10 percent evaluation, was granted in October 
1999.

On VA examination in June 2000, the veteran claimed that he 
had panic attacks and sleep disturbances and intrusive 
thoughts of bad things that had happened to him including 
going to jail.  He indicated that he had remissions while in 
jail for 10 months in 1995 and for two years following jail.  
He denied that he had lost time from work over the previous 
12 months.  He reported being sober and clean from drugs for 
approximately four years.  On mental status examination the 
veteran was oriented.  His speech was coherent, and thinking 
was logical and goal directed.  He denied hallucinations, and 
no delusions were found.  He endorsed paranoid thoughts.  He 
was somewhat depressed and his affect was anxious.  Insight 
was limited and judgment was noted to have been poor in the 
past.  Remote and recent memory were within normal limits.  
Immediate recall was adequate, but recall after a delay of 
five minutes was zero of four.  The examiner noted that the 
veteran's problems with recall could be secondary to his 
cocaine and alcohol abuse.  He agreed with the previous VA 
examiner that the veteran's adjustment disorder was in full 
remission.  He noted that adjustment disorder by definition 
was usually resolved when the patient had relief from the 
stressor.  He indicated that the veteran's reported stressor 
was working in the Fort Hood arms room, and that he had been 
discharged from the military nearly five years previously.  
He indicated that there was no diagnosis and reiterated that 
adjustment disorder was in full remission.  He provided a GAF 
score of 75.

A July 2001 VA treatment note indicates a diagnosis of 
depression.  The veteran's mood and affect were stable, and 
he was friendly and pleasant.  

On VA psychological examination in January 2003, the veteran 
reported that he was employed as a cement worker and had held 
the job for approximately five years.  The veteran's history 
was reviewed.  He reported daily symptoms, varying from mild 
to severe.  He denied episodes of remission.  He indicated 
that he was not involved in any outpatient treatment program.  
Subjectively, the veteran complained of problems with his 
temper and reported that he had been arrested three times for 
domestic violence over the previous several years.  The 
examiner noted that the veteran was also on probation for a 
drug arrest in 1994, and that he feared that he might have to 
"do time."  He reported some depression secondary to that 
fear.  He complained of memory problems, but the examiner 
noted that there were no apparent difficulties with memory 
functioning during the interview.  He related a lack of trust 
and paranoia.  He attributed such feelings and those of 
discouragement to recognition that his multiple domestic 
violence arrests might trigger a revocation of his probation.  
The veteran's wife related that his temper problem was 
relatively new.  Objectively, the veteran's speech was a bit 
slow but otherwise logical and goal directed.  Thought 
processes were grossly intact, with no evidence of 
hallucinations or delusions.  The veteran was oriented.  
Attention and concentration were very mildly impaired.  
Judgment and insight were within normal limits.  The 
veteran's mood was mildly depressed, which he related to his 
worries over an impending probation hearing.  His affect was 
slightly flat.  He reported ongoing use of alcohol.  He did 
not report panic attacks and none were observed.  He endorsed 
ongoing difficulty sleeping  The diagnosis was alcohol abuse, 
episodic.  The examiner noted that the veteran's symptoms 
were not consistent with a diagnosis of adjustment disorder 
and could not be reasonably attributed to adjustment 
disorder.  He pointed out that all adjustment disorders were 
time limited and consisted of a maladaptive response to an 
identifiable stressor.  He indicated that in the veteran's 
case, the only identifiable stressor was the veteran's 
arrests for domestic violence and his reasonable fear of 
returning to jail by having his probation revoked.  He 
concluded that he saw no evidence of adjustment disorder and 
no evidence that military service contributed to that 
problem.  The veteran's GAF score was 75.

An additional VA examination was carried out in May 2004.  
The veteran reported that he remained employed as a cement 
worker and that he lived with his wife.  His history was 
reviewed.  He reported an extensive history of drug and 
alcohol abuse, but denied current drug use.  He admitted to 
continued alcohol use and acknowledged that his drinking 
caused significant problems with his wife and others.  The 
examiner noted that the veteran was on probation for a drug 
related offense.   He complained of paranoia, problems with 
his temper, and depression.  He stated that he was on edge 
most of the time and that he did not have any friends.  He 
reported multiple episodes of domestic violence resulting in 
arrest and incarceration.  He endorsed difficulty sleeping 
and a general sense of hopelessness.  Psychological testing 
revealed a profile consistent with significant personality 
disorder features as well as significant clinical features 
including anxiety, alcohol problems, and major depression.  

On mental status examination the veteran was quiet and 
despondent.  Speech was logical and goal direct.  Thought 
processes were within normal limits, with no evidence of 
hallucinations.  The veteran was oriented.  He acknowledged 
considerable paranoid ideation.  His mood was moderately 
depressed and he reported feeling depressed most of the time.  
He reported some suicidal ideation, but no current intention 
or plan.  Attention and concentration were  mildly impaired.  
The veteran reported difficulty with short term memory, and 
his wife agreed.  His affect was slightly labile.  Judgment 
was slightly impaired.  The examiner stated that the 
veteran's regular use of high levels of alcohol made an 
accurate psychiatric diagnosis impossible.  He noted that the 
veteran's general presentation was consistent with a patient 
with chronic alcohol dependence, an underlying personality 
disorder and significant clinical depression.  He indicated 
that depression was a common result of chronic alcohol 
dependence and its presence as a separate or comorbid 
condition could not be determined in the presence of alcohol 
dependence.  He noted that the veteran's complaints and 
testing data were not consistent with PTSD.  He stated that 
by definition, an adjustment disorder required the presence 
of a demonstrated stressor, and a chronic adjustment disorder 
could only be found when the stressor itself was chronically 
present.  He concluded that since there was no current 
stressor related to whatever stressor was present in the 
military, any current adjustment disorder, if present, could 
not be related to military service.  He recommended that the 
veteran be enrolled in a substance abuse treatment program, 
and that upon the completion of such program be re-examined 
for the presence of a psychiatric disorder.  The diagnoses 
were alcohol dependence and personality disorder not 
otherwise specified.  The examiner assigned a GAF score of 
60.

A November 2004 VA treatment note shows diagnoses of alcohol 
dependence and cocaine dependence in remission.  Marital 
conflict and legal problems were noted.

On VA psychiatric examination in February 2005, the veteran's 
records were reviewed.  The examiner noted that the veteran 
had been evaluated for the substance abuse treatment program 
in November 2004 but had not attended since then.  The 
veteran described chronic, mild depressive symptoms and 
denied any remission.  He reported bad dreams every night and 
stated that he was depressed all of the time.  He indicated 
that he had ongoing marital problems and that he had been in 
jail twice for domestic violence.  He denied suicidal and 
homicidal ideation.  He denied problems with concentration, 
energy, and anhedonia.  He reported occasional trouble with 
concentration.  He admitted to ongoing alcohol consumption.  
On  mental status examination, the veteran was pleasant and 
cooperative.  There was no impairment of thought processes or 
communication.  There were no delusions or hallucinations, 
and no inappropriate behavior.  The veteran was alert and 
oriented.  His memory was grossly intact and his speech was 
normal in rate, tone and volume.  He denied panic attacks.  
The veteran reported sleep of two to three hours at a time.  
The diagnoses were alcohol dependence, partner relational 
problem, and physical abuse of an adult.  The examiner 
assigned a GAF score of 65.

An August 2005 VA treatment note reflects that the veteran 
attended group therapy for substance abuse.  

At his September 2005 hearing, the veteran testified that he 
was constantly in trouble, and that he had just finished 
probation.  He stated that he had problems with his temper 
and difficulty getting along with people.  He related that he 
had been alcohol free for four months.  He indicated that he 
felt sad often and that he had no friends.

Analysis

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed Reg. 
52700 (1996). 

According to VAOPGCPREC 7-2003, in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the Supreme Court and the 
Federal Circuit.  Karnas is inconsistent with Supreme Court 
and Federal Circuit precedent insofar as Karnas provides 
that, when a statute or regulation changes while a claim is 
pending before VA or a court, whichever version of the 
statute or regulation is most favorable to the claimant will 
govern unless the statute or regulation clearly specifies 
otherwise.  Accordingly, that rule adopted in Karnas no 
longer applies in determining whether a new statute or 
regulation applies to a pending claim.

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  VAOPGCPREC 3-00.

Under the criteria in effect prior to November 7, 1996, a 10 
percent evaluation is warranted when the symptoms of 
adjustment disorder are less than the criteria for a 30 
percent evaluation, with emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  A 30 percent evaluation is warranted for 
adjustment disorder if there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; and 
where, by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired. In such cases, the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation is warranted when the attitudes of all contacts, 
except the most intimate, are so adversely affected as to 
result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9440 (1996).

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects. 38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability. 38 C.F.R. § 4.130 (1996).  
In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).

Under the criteria which became effective November 7, 1996, 
chronic adjustment disorder warrants a 10 percent evaluation 
where there is occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms are controlled by continuous 
medication.  A 30 percent evaluation is appropriate if there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent evaluation is indicated where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical obscure, or irrelevant speech; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is indicated where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 38 
C.F.R. § 4.130, Diagnostic Code 9405 (2005).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2005).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness." Richard v. Brown, 9 
Vet.App. 266, 267 (citing Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed. (DSM-IV) at 32).

A score of 41-50 is assigned where there are "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co- 
workers)."  Id.  A score of 61-70 is indicated where there 
are "Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  A score 
of 71-80 is appropriate when "If symptoms are present, they 
are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument; no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.  A score of 81 to 90 is 
assessed where there are "Absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., occasional argument 
with family members)."  Id.

Upon review of the evidence pertaining to the veteran's 
psychiatric disability, the Board has concluded that an 
evaluation in excess of 10 percent is not warranted.  In this 
regard the Board observes that there is no evidence that the 
veteran's service-connected psychiatric disorder causes more 
than mild social and industrial impairment.  In fact, the 
veteran has remained employed as a cement worker throughout 
the pendency of his appeal.  A January 2003 examiner 
determined that the veteran suffered from episodic alcohol 
abuse, and that the veteran's symptoms at that time were not 
consistent with a diagnosis of adjustment disorder.  He 
pointed out that adjustment disorders were time limited and 
consisted of a maladaptive response to an identifiable 
stressor.  He indicated that the only identifiable stressor 
in the veteran's case was his arrests for domestic violence 
and his reasonable fear of returning to jail.  Subsequent VA 
examinations note continued alcohol use and the veteran's 
acknowledgement that it caused significant problems with 
others.  A May 2004 VA examination report indicates a profile 
consistent with significant personality disorder features as 
well as anxiety, alcohol problems, and depression.  The 
examiner concluded that any current adjustment disorder, if 
present, could not be related to military service.  Moreover, 
other VA examiners have concluded that the adjustment 
disorder related to in-service stressors has been in full 
remission.

 In sum, the record does not document that the veteran's 
service-connected adjustment disorder causes the level of 
impairment necessary to warrant a rating in excess of 10 
percent.  Accordingly, the veteran's claim must be denied.

Consideration has been given to assigning a staged rating; 
however, the Board finds that at no time during the period in 
question has the disability warranted an evaluation in excess 
of 10 percent.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  38 C.F.R. §  
3.321 (2005).  The record reflects that the veteran has not 
required hospitalization for the disability.  In January 2003 
he reported having lost 3 to 4 days' work over the past 12 
months, and in February 2005 he reported that he had lost no 
time from work over the past 12 months.  This does not 
reflect marked interference with employment.  In addition, 
the manifestations of the disability are those contemplated 
by the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has concluded that 
referral of the case for extra-schedular consideration is not 
warranted.

Increased Rating for Urticaria

Service connection for urticaria, with a noncompensable 
evaluation, was awarded in October 2001.  The veteran 
submitted the instant claim for increase in June 2003.  The 
RO awarded a 10 percent evaluation in an August 2004 rating 
decision, and the veteran appealed from that decision.

The veteran was afforded a VA skin examination in January 
2003.  He reported that in the early 1990s he developed a 
rash  with pruritic welts all over his body.  He noted that 
the rash occurred on two or three occasions during his 
military service.  He reported two additional episodes since 
his discharge from service, with the most recent episode in 
August 2002.  The examiner noted that the veteran was not on 
any medications and that he was in remission.  He indicated 
that there were no systemic symptoms such as fever or weight 
loss.  On physical examination the veteran's skin was normal.  
The diagnosis was urticaria, in remission.

A June 2003 VA emergency room record indicates that the 
veteran had developed hives on his buttocks the previous 
night.  He complained of itching on his buttocks as well as 
around his eyes.  Physical examination revealed four to five 
hives on each gluteal region, with multiple excoriations.  
The assessment was hives, possible chronic urticaria.  Medrol 
dose-pack was prescribed, as well as Atarax for itching.  On 
follow-up in June 2003, the veteran reported hives on his 
buttocks and back.  

An additional VA skin examination was conducted in October 
2003.  The veteran related that he began to have swelling of 
his face and bumps and itching all over his body in service.  
He stated that it was getting progressively worse and that he 
had episodes 3 times a year, lasting 1 to 3 months.  The 
examiner noted that the veteran had been seen most recently 
in June 2003, and had been treated with Medrol dose-pack and 
an antihistamine.  The veteran denied systemic symptoms.  He 
admitted to some itching, but there was no sign of any 
allergic urticaria  on examination.  The diagnosis was 
urticaria.

In an October 2003 statement the veteran indicated that he 
had experienced three bad breakouts, with swelling of his 
face and mouth, that year and had been treated at the VA 
emergency room.

A June 2004 VA emergency room note indicates that the veteran 
presented with complaints of hives for three to five days.  
He indicated that he had begun taking a Medrol dose-pack that 
he had been given the previous year.  Although the veteran 
reported wheals on his back and neck, the provider indicated 
that it was difficult to see or feel raised areas except for 
scattered raised areas to the left upper shoulder area.  The 
assessment was allergic urticarial type rash, probably 
related to oral ingestion of an allergen.  Medrol dose-pack 
was given to relieve the veteran's symptoms.

The veteran was seen by a VA dermatologist in June 2004.  The 
examiner noted the veteran's history of urticaria, and 
indicated that the veteran had relatively quiescent periods 
when his rash was not active.  The veteran indicated that he 
had begun to experience a flare up over the past  month.  The 
examiner noted that the veteran had a few lesions around his 
neck.  He also noted that the veteran was maintained on 
Loratidine and Atarax and that they seemed to help lessen the 
frequency of outbreaks.  The assessment was chronic 
idiopathic urticaria.  The examiner indicated that the 
veteran was appropriately receiving antihistamines, which he 
could taper of during quiescence of the urticaria.  He noted 
that the veteran would probably require antihistamines 
intermittently.  He advised the veteran to return to 
dermatology if additional skin problems arose.

A July 2004 VA outpatient note indicates an assessment of 
urticaria.  The veteran had generalized urticarial wheals.  
Medrol dose-pack was prescribed.

The veteran reported itching in October 2004 and stated that 
the medications did not help.  The assessment was urticaria.  

A VA skin examination was carried out in February 2005.  The 
veteran reported that he had episodes of a rash three to four 
times per year, and that they lasted for varying periods.  
The examiner noted that the veteran had received Dose-packs 
of steroids and antihistamines, with good response from the 
steroids.  The veteran denied current medication, and 
indicated that the most recent flare up had been about four 
to five months previously.  He stated that had intense 
itching.  No scarring or disfigurement was noted.  The 
diagnosis was chronic idiopathic urticaria, in remission.  
The veteran was advised to take pictures of his rash during a 
flare up and see a physician at that time.

At the September 2005 hearing, the veteran testified that he 
had itching every day and that every two years or so he had a 
bad break out.  He stated that at those times, the skin 
condition covered his whole body and could last two to three 
months.  He indicated that steroids were the only thing that 
helped his skin clear up.  He urged that his most recent VA 
examination was conducted after he had been on steroids and 
that it was not as bad as it was during a flare up.  

Analysis

The veteran's service-connected urticaria is rated under 38 
U.S.C.A. § 4.118, Diagnostic Code 7806, which provides a 
noncompensable evaluation for dermatitis or eczema when less 
than 5 percent of the entire body or less than 5 percent of 
exposed area is affected, and no more than topical therapy is 
required during the past 12 month period.  A 10 percent 
rating is provided when at least 5 percent, but less than 20 
percent of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed area is affected; or, 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is provided when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected; or, intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
evaluation is warranted when more than 40 percent of the 
entire body or 40 percent of exposed areas are affected; or, 
constant or near constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
during the past 12-month period.  § 4.118, Diagnostic Code 
7806, as amended by 67 Fed. Reg. 49596 (July 31, 2002).

Having reviewed the evidence pertaining to the veteran's 
claim, the Board concludes that his urticaria is 
appropriately evaluated as 10 percent disabling.  The 
evidence regarding the period in question shows that the 
veteran was prescribed dose-pack steroids for treatment of 
his urticaria in June 2003, June 2004, and July 2004.  There 
is no indication that systemic therapy was required for a 
total of more than six weeks during any 12-month period 
during the pendency of this appeal.  Moreover, although the 
veteran has claimed that his entire body is affected, there 
is no medical evidence demonstrating that more than 20 
percent of his entire body or exposed areas is affected by 
his urticaria.  In fact, the record of treatment in June 2003 
shows hives only on the veteran's buttocks, and the record of 
treatment in June 2004 shows involvement of the left upper 
shoulder.  In sum, the medical evidence does not document 
that the veteran's urticaria is manifested by symptoms that 
would meet the criteria for a 30 percent evaluation.  As 
such, his claim for increase must be denied.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  38 C.F.R. §  
3.321.  The record reflects that the veteran has not required 
hospitalization for the disability, and there is no evidence 
of marked interference with his employment due to the 
disability.  In addition, the manifestations of the 
disability are those contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
the Board has concluded that referral of the case for extra-
schedular consideration is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for degenerative joint 
disease of the shoulders is denied. 

Entitlement to service connection for degenerative joint 
disease of the knees is denied.

Entitlement to service connection for degenerative joint 
disease of the right first metatarsophalangeal and 
metacarpophalangeal joints is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for adjustment disorder with depressed mood is denied.

Entitlement to an increased evaluation for urticaria is 
denied.


REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the remaining issues on appeal.

The veteran has claimed that he has headaches, shortness of 
breath, and gastrointestinal (GI) problems as a result of his 
service in Southwest Asia during the Gulf War.  The RO 
characterized the veteran's claim for shortness of breath as 
bronchitis and the claim for GI problems as duodenitis.  
Neither those claims, nor the veteran's claim for headaches 
has been adjudicated as a disability due to undiagnosed 
illness.  In January 2006 the Board received from the veteran 
evidence pertaining to activities by the Army during the Gulf 
War.  He did not waive RO review of such evidence.  The Board 
concludes that these issues must be remanded for RO 
consideration of the claimed disabilities as due to 
undiagnosed illness, and for review of the evidence received 
by the Board in January 2006.

The veteran was seen on various occasions for upper 
respiratory infections and colds in service.  Evidence of 
post-service medical treatment shows that he has been 
medicated for allergies and sinus complaints.  He has 
reported a feeling of fullness in his ears during VA 
audiological testing.  The record contains no opinion 
regarding the etiology of the veteran's current rhinitis and 
associated symptoms.  The Board therefore concludes that the 
evidence is insufficient to address the claim and that an 
examination is required.

The veteran has been diagnosed with nonspecific duodenitis.  
His service medical records show that he was treated for 
stomach cramps in February 1990.  As noted above, the veteran 
also claims that his GI problems are associated with his 
service during the Gulf War.  An examination should be 
conducted to determine whether the veteran's claimed GI 
disorder is related to his service, or whether there are 
objective indications of a chronic disability which cannot be 
attributed to any known clinical diagnosis.

The veteran also claims that he has a respiratory disability 
due to his service during the Gulf War.  Pulmonary function 
tests conducted in August 1999 indicated that the veteran's 
diffusion capacity was moderately reduced, suggesting a 
significant gas transfer or pulmonary vascular defect.  There 
is no evidence of record addressing the etiology of the 
veteran's claimed pulmonary disorder, which the RO has 
characterized as bronchitis, or to address whether there are 
objective indications of a chronic disability which cannot be 
attributed to any known clinical diagnosis.  

With respect to his claimed headaches, the veteran has also 
attributed this claimed disability to his service in the Gulf 
War.  Moreover, his representative, at the September 2005 
hearing, suggested that the headaches might be related to the 
veteran's service-connected psychiatric disability.  As the 
evidence of record does not address these theories of 
entitlement, the Board concludes that further development of 
this issue is also warranted.

Finally, the Board notes that the veteran was seen in service 
for an injury to his left foot.  In October 1989, he reported 
that a ladder had fallen on his left toes, particularly his 
left great toe.  A December 1999 VA X-ray report indicates 
early degenerative changes involving the first metatarsal 
phalangeal joints.  None of the evidence in the record 
addresses whether the veteran's current left great toe 
symptomatology is etiologically related to service.  As the 
Board is without sufficient evidence to address this claim, 
an examination should be conducted.

In view of the foregoing, the Board finds that additional 
action is necessary before a final determination can be made 
on these claims.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO should schedule the veteran 
for a VA otolaryngology examination to 
determine the etiology of his claimed 
rhinitis or other upper respiratory 
disorder found.  The veteran should be 
notified of the date, time, and place of 
the examination in writing.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner.  All necessary testing should 
be conducted.  

A complete history should be elicited 
from the veteran, and documented in the 
examination report.  Based upon the 
review of the claims folders and the 
examination results, the examiner should 
provide an opinion with respect to 
whether it is at least as likely as not 
that the veteran's rhinitis or other 
upper respiratory disorder found is 
etiologically related to his military 
service.  The rationale for all opinions 
expressed must be clearly set forth in 
the examination report.  

2.  The RO should schedule the veteran 
for a VA gastrointestinal examination to 
determine the etiology of any currently 
present gastrointestinal disorder.  The 
veteran should be notified of the date, 
time, and place of the examination in 
writing.  The claims folder, to include a 
copy of this Remand and any additional 
evidence secured, must be made available 
to and reviewed by the examiner.  All 
necessary testing should be conducted.

(a) The examiner should note and detail 
all reported signs and symptoms of a 
gastrointestinal disorder.  The examiner 
should provide details about the onset, 
frequency, duration, and severity of all 
complaints relating to gastrointestinal 
discomfort, and indicate what 
precipitates and what relieves them.

(b)  The examiner should determine 
whether there are any objective medical 
indications that the veteran is suffering 
from signs and symptoms of a 
gastrointestinal disorder.

(c)  The examiner should specifically 
determine whether the veteran's 
complaints gastrointestinal discomfort 
are attributable to any known diagnostic 
entity.  If not, the examiner should 
specifically state whether he is unable 
to ascribe a diagnosis to the veteran's 
complaints.  Symptom-based "diagnoses" 
are not considered as diagnosed 
conditions for compensation purposes.

(d)  If the veteran's gastrointestinal 
complaints are ascribed to a known 
disease entity to include duodenitis, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that that disorder is etiologically 
related to the veteran's active military 
service.

3.  The RO should schedule the veteran 
for a VA neurological examination to 
determine the etiology of the veteran's 
claimed headaches.  The veteran should be 
notified of the date, time, and place of 
the examination in writing.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner.  All necessary testing should 
be conducted.

(a) The examiner should note and detail 
all reported signs and symptoms of the 
veteran's headaches.  The examiner should 
provide details about the onset, 
frequency, duration, and severity of all 
complaints relating to the headaches, and 
indicate what precipitates and what 
relieves them.

(b)  The examiner should determine 
whether there are any objective medical 
indications that the veteran is suffering 
from headaches.

(c)  The examiner should specifically 
determine whether the veteran's headaches 
are attributable to any known diagnostic 
entity.  If not, the examiner should 
specifically state whether he is unable 
to ascribe a diagnosis to the veteran's 
complaints.  Symptom-based "diagnoses" 
are not considered as diagnosed 
conditions for compensation purposes.

(d)  If the veteran's headaches are 
ascribed to a known disease entity, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that that disorder is etiologically 
related to the veteran's active military 
service, or to his service-connected 
psychiatric disorder.

4.  The RO should schedule the veteran 
for a VA pulmonary examination to 
determine the etiology of any currently 
present pulmonary disorder.  The veteran 
should be notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner.  All necessary 
testing should be conducted.

(a) The examiner should note and detail 
all reported signs and symptoms of any 
currently present pulmonary disorder, to 
include shortness of breath.  The 
examiner should provide details about the 
onset, frequency, duration, and severity 
of all pulmonary complaints.

(b)  The examiner should determine 
whether there are any objective medical 
indications that the veteran is suffering 
from the signs and symptoms of a 
pulmonary disorder.

(c)  The examiner should specifically 
determine whether the veteran's pulmonary 
symptoms are attributable to any known 
diagnostic entity.  If not, the examiner 
should specifically state whether he is 
unable to ascribe a diagnosis to the 
veteran's complaints.  Symptom-based 
"diagnoses" are not considered as 
diagnosed conditions for compensation 
purposes.

(d)  If the veteran's pulmonary symptoms 
are ascribed to a known disease entity, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that that disorder is etiologically 
related to the veteran's active military 
service, or to his service-connected 
psychiatric disorder.

5.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and etiology of the 
veteran's degenerative joint disease of 
the left first metatarsophalangeal joint.  
All indicated tests and studies are to be 
performed, and their results should be 
reported in detail.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  

A complete history should be elicited 
from the veteran, and documented in the 
examination report.  Based upon the 
review of the claims folders and the 
examination results, the examiner should 
provide an opinion with respect to 
whether it is at least as likely as not 
that the degenerative joint disease of 
the veteran's left first 
metatarsophalangeal joint is 
etiologically related to the veteran's 
service.  The rationale for all opinions 
expressed must be clearly set forth in 
the examination report.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

7.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

8.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


